DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is in response to Applicant’s reply filed 9/9/22.  Claims 1 and 41 were amended.  Claims 1, 13-15, 19, 20, 24, 39, and 41 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13-15, 19, 20, 24, 39, and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites “a user” in line 11 which renders the claim indefinite because it is unclear whether this is referring to the user in line 7 or a different user.  Claim 41 is rejected for reasons similar to claim 1.  The dependent claims are rejected based on their dependency to a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 13, 14, 19, 20, 24, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2016/0199602 A1 to Fernandez (hereinafter “Fernandez”) in view of US Publication No. 2018/0318643 A1 to Klee et al. (hereinafter “Klee”).

Concerning claim 1, Fernandez discloses a method comprising: 
providing a controller including a processor and a memory storing machine readable instructions configured to be executed by the processor; providing a user interface in communication with the controller, the user interface including a display configured to display graphics from the processor; providing a respiration device in connection with the controller and operably engaged with a user, the respiration device including a sensor configured to detect one or more respiration parameters of the user, such that the respiration device provides the one or more respiration parameters to the controller via a respiration-data stream (paragraphs [0061]-[0069]);
the controller presenting a virtual experience via the display of the user interface, wherein the virtual experience of the user interface is perceptible to a user (paragraph [0043] – display provides virtual game for user); 
the controller receiving the respiration-data stream from the respiration device, the respiration-data stream comprising one or more respiration- parameter values of one or more respiration parameters associated with ongoing respiration of the user (paragraphs [0044]-[0046] – character is game moves based on user respiration); and 
the controller updating the virtual experience based at least in part on the one or more respiration-parameter values in the respiration-data stream (paragraphs [0044]-[0046] – character is game moves based on user respiration), wherein: 
the virtual experience includes a plurality of sequential phases that have an associated phase sequence (paragraphs [0047]-[0051], [0061]-[0069] – different phases in the game may be presented based on the stage of anesthetic provided to user); 
the plurality of sequential phases includes an active-induction phase that corresponds in time to the user receiving anesthetic induction via the respiration device (paragraphs [0047]-[0051], [0061]-[0069] – different phases in the game may be presented based on the stage of anesthetic provided to user); 
the plurality of sequential phases further includes a preceding-phases set of one or more phases that each precede the active-induction phase in the phase sequence (paragraphs [0047]-[0051], [0061]-[0069] – different phases in the game may be presented based on the stage of anesthetic provided to user).
Fernandez lacks specifically disclosing, however, Klee discloses the preceding-phases set includes: a breathing-pattern phase during which feedback is presented via the user interface to reflect the degree to which an actual breathing pattern detected based on the respiration-data stream corresponds to a predefined breathing pattern; and an exhalation-validation phase during which feedback is presented via the user interface to reflect the degree to which one or more respiration parameters measured via the respiration device meet or exceed corresponding respective respiration-parameter thresholds (paragraphs [0133]-[0138], [0208], [0222]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the specific gaming phases disclosed by Klee in the game of Fernandez in order help a patient practice breathing correctly prior to receiving anesthesia.


Concerning claim 13, Fernandez discloses wherein the active-induction phase comprises presentation of feedback via the user interface to reflect the degree to which an actual breathing pattern detected based on the respiration-data stream corresponds to a predefined breathing pattern (paragraph [0045] – character in game may reflect breathing pattern of the user).  

Concerning claim 14, Fernandez discloses further comprising, during the active-induction phase, detecting a respiration-data spike corresponding to an introduction of a certain anesthetic gas via the respiration device, and responsively filtering that detected spike out of the presentation of the virtual experience (paragraphs [0044], [0045] – any spikes in breathing is detected and filtered into a character in the game communicating with the user to control breathing).  

Concerning claim 19, Fernandez discloses wherein the active-induction phase continues until the controller detects an active-induction-phase termination event (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia).

Concerning claim 20, Fernandez discloses wherein the active-induction-phase termination event comprises receipt of a manual instruction to terminate the active-induction phase (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia).

Concerning claim 24, Fernandez discloses wherein continues comprises repeats (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia).

Concerning claim 39, Fernandez discloses wherein the plurality of sequential phases further includes a post-operative phase (paragraphs [0047]-[0051] – different phases in the game may be presented based on the stage of anesthetic provided to user until the user is under anesthesia and follows up when the user is awake after procedure).

Concerning claim 41, see the rejection of claim 1.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fernandez, Klee, and further in view of US Publication No. 2016/0279373 A1 to Miller (hereinafter “Miller”).

Concerning claim 15, Fernandez and Klee lack specifically disclosing, however, Miller discloses wherein the certain anesthetic gas is sevoflurane (paragraphs [0023], [0062], [0063] – anesthetic gas includes sevoflurane).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the sevoflurane as shown by Miller in the system of Fernandez/Klee in order to mask the smells of anesthesia, thereby making the process less unpleasant.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13-15, 19, 20, 24, 39, and 41 have been considered but are moot based on the new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is disclosed in the PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715